     Case 2:20-cv-05494-PA Document 7 Filed 09/17/20 Page 1 of 1 Page ID #:46


 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11    MERCED CAMBERO, JR.,                           No.       CV 20-5494 PA
                                                               CR 04-415 PA
12                  Petitioner-Defendant,
                                                     JUDGMENT
13           v.
14    UNITED STATES OF AMERICA,
15                  Respondent-Plaintiff.
16
17
18           Pursuant to the Court’s September 17, 2020 Order denying the Motion to Vacate, Set
19    Aside or Correct Sentence by a Person in Federal Custody pursuant to 28 U.S.C. § 2255 filed
20    by Petitioner Merced Cambero, Jr. (“Petitioner”),
21           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Petitioner’s Motion
22    is denied and this action is dismissed with prejudice.
23
24
       DATED: September 17, 2020                       ___________________________________
25                                                                Percy Anderson
                                                         UNITED STATES DISTRICT JUDGE
26
27
28
